UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7248



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LARRY LEE HAYNES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-95-64, CA-98-993-5)


Submitted:   January 20, 2000              Decided:   February 1, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Lee Haynes, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Lee Haynes seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Haynes, Nos. CR-95-64;

CA-98-993-5 (D.S.C. July 22, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2